Citation Nr: 0844881	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  06-15 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder, to include as secondary to service-connected 
residuals of cold weather injury to both feet.



WITNESSES AT HEARING ON APPEAL

Appellant, R.H., and J.B.



ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel




INTRODUCTION

The veteran had active service from June 1952 to June 1954.

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that denied the benefit sought on appeal.  The 
veteran appealed that decision to the BVA and the case was 
forwarded to the Board for appellate review.

The veteran submitted additional medical evidence to the 
Board in October 2008, in connection with his appearance at 
his Board hearing.  Testimony presented during the hearing 
indicated that the veteran intended to submit a waiver of 
Regional Office consideration regarding this evidence, and 
intended to express this waiver in writing.  Although the 
evidence was ultimately submitted without this written waiver 
of review by the Agency of Original Jurisdiction, the 
evidence is either not pertinent to the issue on appeal or 
essentially duplicative evidence that has already been 
reviewed by the RO.  See generally 38 C.F.R. § 20.1304 
(2008).  The evidence includes July 2008 treatment records 
documenting medical consultations regarding various 
disabilities, with no pertinent discussion concerning the 
etiology of the veteran's knee disorders on appeal.  The 
Board notes that the fact that the veteran has a current 
bilateral knee disorder was already established by evidence 
of record, as was the fact that the veteran suffered a recent 
post-service injury when falling from some height.  Under 
such circumstances, to return the case for RO review of the 
new evidence would be not only unnecessarily further delay 
appellate review, but would also constitute a frivolous waste 
of government resources.


FINDING OF FACT

A bilateral knee disorder was not manifested during service, 
nor was arthritis manifested within one year of separation 
from service, and no currently diagnosed knee disorder is not 
shown to be causally or etiologically related to service or 
the service-connected residuals of cold weather injury to 
both feet.


CONCLUSION OF LAW

A bilateral knee disorder was not incurred in or aggravated 
during active service, nor may arthritis be presumed to have 
been so incurred, and is not proximately due to or the result 
of service-connected disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's 'duty 
to notify' and 'duty to assist' obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in November 2005 and March 2006.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran was afforded a VA examination in connection with 
the issue on appeal in January 2006.

The Board does acknowledge that VA has a heightened duty to 
assist and to search for alternate medical records when 
service medical records (SMRs) are missing or presumed 
destroyed, as is the situation in this case.  Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005).  In this regard, 
as the unavailability of the veteran's SMRs has been known 
since before the adjudication of this claim, the RO sent the 
appellant a NA Form 13055 (Request for Information Needed to 
Reconstruct Medical Data) and a NA Form 13075 (Questionnaire 
about Military Service) pertaining to his missing SMRs which 
were completed and returned by the veteran in November 2003.  
However, the National Personnel Records Center (NPRC) and VA 
exhausted all methods in attempting to secure missing SMRs, 
without success.  Most recently, a July 2006 RO memorandum 
officially documents the steps taken in arriving at a formal 
finding of unavailability for the SMRs.  The Board finds no 
basis for further pursuit of additional SMRs, as such efforts 
would be futile.  In any event, the veteran does not allege 
treatment during service for his bilateral knee disorder on 
appeal.  As such, the Board believes that the appeal can be 
equitably resolved without the veteran's service medical 
records.

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.

The Board again notes that the veteran's service records are 
apparently missing and appear to have been destroyed in a 
fire at the NPRC in 1973.  Under such circumstances, the 
Court has held that there is a heightened obligation on the 
part of VA to explain findings and conclusions and to 
consider carefully the benefit of the doubt rule.  See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) 
[the Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

The veteran essentially contends that his bilateral knee 
disorder is due to his service-connected residuals of cold 
injury to his feet.  Therefore, the veteran believes he is 
entitled to service connection for the bilateral knee 
disorder.  Under VA laws and regulations, service connection 
will be granted if it is shown that a veteran has a 
disability resulting from an injury or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Furthermore, a disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  

Generally, to prove service connection the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between any 
current disability and the inservice disease or injury or a 
nexus to a service connected disability.  Pond v. West, 12 
Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995).

Secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  On 
October 10, 2006, the VA amended the provisions of 38 C.F.R. 
§ 3.310.  This case predates the regulatory change.  
Regardless, based upon the facts in this case, neither 
version is more favorable and the regulatory change does not 
impact the outcome of the appeal.

As to secondary service connection, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disease or injury; and (3) evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In this case, the medical evidence shows that the veteran has 
"severe osteoarthritic changes of the knees," as confirmed 
by the November 2007 VA examination report.  However, it is 
not established that this disorder is proximately due to or 
the result of his service-connected residuals of cold injury 
to the feet.  Following a thorough review of the claims 
folder in January 2006, a VA examiner specifically opined 
that the veteran's bilateral knee disorder is not caused by a 
service-connected disability, but rather a normal aging 
process with 45 years of construction work and a pertinent 
post-service injury.  The examiner was clear that the current 
disorder of the knees is not secondary to the service 
connected bilateral foot disability.

The Board finds the January 2006 VA examination report to be 
highly probative in this case, as it presents the medical 
opinion of a competent expert, informed by review of the 
claims file, and presented with a persuasive discussion of 
the examiner's rationale.  In this regard, the Board notes 
that the January 2006 VA examination cites the veteran's VA 
treatment records in explaining that he "has severe 
bilateral osteoarthritis in his shoulders and hands meaning 
that this veteran['s] bilateral severe osteoarthritis is 
secondary to his old age and his 45 years working in 
construction and not to his mild residuals of cold weather 
injury to his feet."  The examiner lists, as pertinent 
evidence, radiological reports "showing bilateral severe 
osteoarthritis in different part[s] of his body not only to 
his knees."  The January 2006 report further cites the 
relevant fact that "about 3-4 [years] ago he fell from a 
roof worsening his knees and back conditions."  The VA 
examiner makes very clear, repeatedly, the medical conclusion 
that the "bilateral knees severe osteoarthritis is not 
secondary to his residuals of mild cold weather injury to 
bilateral feet."

In contrast, the only evidence supporting the veteran's claim 
does not address these pertinent facts or otherwise reflect 
review of the veteran's pertinent documented medical history.  
A June 2006 letter from Dr. Boone, a private physician, 
states that the veteran the veteran had "foot damage in 
Korea and has had subsequent clinical nerve problems and 
arthritis."  The June 2006 letter presents the medical 
opinion that "over the years, his abnormal gait has caused 
arthritis in his knees."  However, in light of the contrary 
evidence of record, the Board cannot find that Dr. Boone has 
provided a persuasive rationale to support this opinion, and 
there is no indication that he reviewed the veteran's claims 
file.  The VA examiner reviewed the veteran's treatment 
records, and provided a rationale for his opinions and 
conclusions citing pertinent facts documented in the 
veteran's claims file.  The June 2006 letter from Dr. Boone 
does not address the role of aging, the veteran's significant 
post-service work history, or the veteran's substantial 
injury from falling from some height.  All of these elements 
were explained to be relevant to the analysis of knee 
disorder etiology by the January 2006 report, but are not 
contemplated by any discussion in the June 2006 private 
doctor's statement. 

The Board notes, in passing, that an earlier letter from Dr. 
Boone dated in October 2005 refers generally to the veteran's 
arthritis and does not specifically address the veteran's 
knee disabilities, or even refer to the veteran's knees.  
This letter is less pertinent to the issue on appeal than Dr. 
Boone's June 2006 statement, but the Board acknowledges that 
it generally asserts some relationship between the veteran's 
arthritis generally and his "service connected injuries."  
To whatever extent the October 2005 letter may be relevant to 
this issue on appeal, the Board must note that it offers an 
even less specific discussion of the matter than that which 
is contained in the June 2006 statement.  It simply asserts a 
relationship between "osteoarthritis and post-traumatic 
arthritis" and "service connected injuries" with no 
further specificity or discussion of rationale.  Thus, the 
Board has focused upon the doctor's June 2006 letter as the 
most supportive evidence of the veteran's claim in this case, 
as only the June 2006 letter actually refers to the veteran's 
knees and discusses the impact of the veteran's service 
connected bilateral foot disability (which is not 
specifically identified in the October 2005 letter).

For the reasons stated above, the Board assigns relatively 
little probative value to the opinion of Dr. Boone.  Although 
the opinion of Dr. Boone is positive evidence, it is far less 
probative than the more thorough VA medical opinion of 
January 2006 which addresses pertinent post-service 
etiological factors not addressed by Dr. Boone.  Thus, the 
Board finds that the preponderance of evidence is against the 
claim for service connection on a secondary basis.

The veteran's claim has been primarily advanced on the theory 
that his bilateral knee disorder is secondary to his service 
connected bilateral foot disability, but the Board has also 
considered whether any of the evidence currently of record 
may present a basis for a grant of service connection on a 
direct basis of incurrence during or due to service.  
However, there is no contemporaneous suggestion of pertinent 
symptomatology in any evidence of record prior to 2003, more 
than 28 years after separation from active duty service.  
This lengthy period without contemporaneous evidence of 
complaint or treatment weighs against the claim on a direct 
basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Furthermore, there is no medical evidence of record 
suggesting clearly that any current knee disorder was 
otherwise manifested during the veteran's active service.  
Thus, service connection for the veteran's bilateral knee 
disorder is not warranted on a direct basis.

As the preponderance of the evidence is against the veteran's 
claim for service connection for bilateral knee disorder on 
any basis, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for bilateral knee disorder, to include as 
secondary to service-connected residuals of cold weather 
injury to both feet, is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


